                                      Case 2:15-cv-03545-VAP Document 34 Filed 04/27/20 Page 1 of 1 Page ID #:426




                                                                                                               JS-6


                                  1
                                                                 United States District Court
                                  2                              Central District of California

                                  3

                                  4

                                  5        UNITED STATES OF AMERICA,
                                                                                  Case No. EDCV 15-3545 VAP
                                  6                      Plaintiff/Respondent,              (EDCR 09-0068 VAP)
                                  7                       v.
                                                                                                 Judgment
                                  8        HAROUT SARAFIAN,                                     [Doc. No. 1]
Central District of California
United States District Court




                                  9                      Defendant/Petitioner

                                 10

                                 11
                                       TO ALL PARTIES AND COUNSEL OF RECORD:
                                 12
                                       Pursuant to the Order filed herewith, IT IS ORDERED AND
                                 13
                                       ADJUDGED that this action is DISMISSED WITH PREJUDICE. The
                                 14
                                       Court orders that such judgment be entered.
                                 15
                                       IT IS SO ORDERED.
                                 16

                                 17
                                       Dated: April 27, 2020
                                 18                                                     Virginia A. Phillips
                                                                                 Chief United States District Judge
                                 19

                                 20

                                 21

                                 22

                                 23
                                                                           1
                                 24

                                 25

                                 26
